VAN GRAAFEILAND, Circuit Judge:
Fifty-nine foreign nationals appeal from orders of the United States District Court for the Southern District of New York dismissing their complaint against appellees under Federal Rule of Civil Procedure 12(b)(6) for failure to state claims under either the federal securities laws or banking laws.1 We reverse as to all claims except those predicated upon alleged violations of section ll(m) of the Federal Reserve Act, 12 U.S.C. § 248(m).
The issues confronting the district court were novel and require a somewhat detailed review of the allegations in the complaint, which, for purposes of this opinion, are assumed to be true. Jenkins v. McKeithen, 395 U.S. 411, 421-22, 89 S.Ct. 1843, 23 L.Ed.2d 404 (1969).
THE FACTUAL ALLEGATIONS
Until September 15,1976, American Bank & Trust Co. (ABT) was a New York char*1114tered commercial bank and a member of the Federal Reserve System. Its deposits were insured by the Federal Deposit Insurance Corporation. All of ABT’s outstanding capital stock was owned by the defendant American B & T Corp. (ABT Corp.) and constituted almost all of the assets of that corporation. Approximately seventy-six percent of ABT Corp.’s stock was held by defendant Continental Trade Bank, a Swiss banking corporation, and an additional nine percent was owned by nine of the individual defendants, each of whom was an officer of ABT.
On November 25, 1975, defendant Juan Graiver agreed to buy the stock owned by Continental and the nine individual defendants for $32,604,000, which was almost double the stock’s book value. Only $9,100,000 of this amount was paid in cash; the balance was to be paid over a five-year period. Two months prior to the execution of this agreement, state and federal regulatory authorities had warned ABT that it was in hazardous financial condition due to its large proportion of high-risk loans and the lack of supervision by directors and senior management. The New York Superintendent of Banks had issued a cease and desist order directing ABT to remedy this condition and to discontinue certain unsafe and unauthorized practices. Appellants allege that Continental and the nine individual defendants, knowing of ABT’s shaky financial condition and the exorbitant price paid by Graiver, were put on notice that improper financial machinations involving ABT were in the offing.
Such machinations did take place. Pending approval by the New York Superintendent of Banks of Juan Graiver’s acquisition of ABT Corp. (which was never given), Continental was authorized by the purchase agreement to nominate three representatives to the board of ABT Corp. Graiver was authorized to nominate the remaining members and given voting control of the stock. Juan’s son, David,2 was elected first to the board of ABT Corp. and then to the board of ABT, Juan succeeding him as director of ABT Corp. Both were provided with offices in the bank, and David was given authority to act as a bank executive officer.
In 1974, the Graivers had organized a bank in Brussels, Belgium, known as Ban-que Pour L’Amerique du Sud (BAS). In 1975, the Graivers had organized a Panamanian corporation known as New Loring, Inc., which was a corporate shell with no assets and no operations. Between September 30, 1975, and May 31, 1976, ABT extended credit in various forms to the Graiv-ers and Graiver-controlled corporations, including the foregoing, in amounts ranging from $10 million to $22.4 million. This was between 43.1% and 88.5% of ABT’s book capital. The proceeds of the loans were funneled back to the Graivers and used to finance their purchase of ABT Corp. Because these extensions of credit resulted in substantial overdrafts and violated federal and state banking laws as well as the cease and desist order of the State Superintendent of Banks, defendants searched for ways to reduce the unfavorable balances in the Graiver-controlled accounts. The plan that evolved was supervised by David Graiver, who had been placed in charge of ABT’s International Division, including its Mexican operations.
David induced ABT’s Mexican representative to conduct a concerted drive for new deposits. Appellants were among those who responded, delivering new funds to ABT as time deposits and renewing existing time deposits; their total financial commitment exceeded $5 million. However, these funds were not entered in ABT’s books as time deposits. Instead, they were credited to the accounts of BAS, New Loring, and ABT Corp., with bookkeeping entries showing that the money had been invested in “time deposits” of BAS, “certificates” of New Loring, and “commercial paper” of ABT Corp. ABT gave appellants receipts *1115showing that they were depositors of ABT but followed this up by sending them confirmations of their “investments” in BAS, New Loring, and ABT Corp.
On September 15,1976, ABT was put into receivership by the New York Superintendent of Banks. The FDIC was appointed receiver and arranged for the sale of ABT to Bank Leumi Trust Company of New York, which assumed certain liabilities of ABT, including its time deposits. Appellants were informed thereafter that, because their funds were not represented on ABT’s books as deposits, they would not be repaid by Bank Leumi. Appellants could expect little or no payment from the corporations in which their funds had been “invested”. New Loring never had any assets; BAS was closed by Belgian authorities on September 1, 1976, and subsequently placed in receivership; ABT Corp. was insolvent and filed in Chapter XI reorganization on December 2, 1976.
This unhappy situation led to the present suit for rescission and damages.
THE SECURITIES LAW CLAIMS
Appellants allege that, in recording their deposits in ABT as investments in BAS, New Loring, and ABT Corp., ABT was “in effect” selling them unregistered securities in violation of sections 5(a) and 12(1) of the Securities Act of 1933, 15 U.S.C. §§ 77e(a) and 77/(1) and that ABT also violated section 12(2), 15 U.S.C. § 77/(2), by making untrue statements of material facts and omitting to state material facts necessary in order to make its statements not misleading. Appellants assert that appellees were “controlling persons” of ABT within the meaning of section 15 of the 1933 Act, 15 U.S.C. § 77o, and had knowledge of or reasonable grounds to believe in the existence of the facts by which the liability of ABT to appellants is alleged to exist. Appellants allege further that ABT violated section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b), and Rule 10b-5 by employing artifices and schemes to defraud and by making untrue statements and misleading omissions, and that appellees were controlling persons of ABT under section 20 of the 1934 Act, 15 U.S.C. § 78t.
In the same breath, appellants maintain that they were simply depositors of ABT and that ABT misappropriated, misapplied, and converted their deposits without their knowledge or authority by treating the deposits as investments in the securities of BAS, New Loring, and ABT Corp. It was this insistence by appellants that they intended only to make deposits in ABT and not to purchase the securities of other corporations that led to the dismissal of their securities claims. The district court held that the sections of the Securities Act and Securities Exchange Act relied upon by appellants were not intended for the protection of persons “who had no intent to be, or knowledge that they were, investors.”
We believe that issues were presented which should not have been disposed of by a Rule 12(b)(6) motion. It may •be that, had the action proceeded to trial and the evidence established that appellants did not intend to purchase securities of BAS, New Loring, and ABT Corp., did not authorize their purchase, and had no knowledge that ABT was making unauthorized transfers of money and securities, dismissal would have been proper. The statutes upon which appellants rely give them standing only as purchasers of securities. See Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723, 731-55, 95 S.Ct. 1917, 44 L.Ed.2d 539 (1975); Superintendent of Insurance v. Bankers Life & Casualty Co., 430 F.2d 355, 359-60 (2d Cir. 1970), rev’d on other grounds, 404 U.S. 6, 92 S.Ct. 165, 30 L.Ed.2d 128 (1971); Greater Iowa Corp. v. McLendon, 378 F.2d 783, 788-89 (8th Cir. 1967); Surowitz v. Hilton Hotels Corp., 342 F.2d 596, 603 (7th Cir. 1965), rev’d on other grounds, 383 U.S. 363, 86 S.Ct. 845, 15 L.Ed.2d 807 (1966). If the proof showed that appellants had no knowledge of what ABT did or intended to do with their deposited funds, appellants might be hard put to establish their status as purchasers. The securities acts are designed to protect investors “by promoting full disclosure of infor*1116mation thought necessary to informed investment decisions.” SEC v. Ralston Purina Co., 346 U.S. 119, 124, 73 S.Ct. 981, 984, 97 L.Ed. 1494 (1953) (footnote omitted).
It is possible, however, that the facts, when fully developed, will not be so clear-cut. Bank depositors may authorize the bank, as agent, to use their deposited funds for designated purposes, including the purchase of stock. See Ehag Eisenbahnwerte Holding Aktiengesellschaft v. Banca Nationala A Romaniei, 306 N.Y. 242, 250-51, 117 N.E.2d 346 (1954); Hyman v. Gregory & Sons, 44 Misc.2d 102, 103, 252 N.Y.S.2d 919 (Sup.Ct.1964). The confirmations of investments in BAS, New Loring, and ABT Corp. that were mailed to appellants furnish some indication, although perhaps not a strong one, that appellants knew how their funds were being used and may have been fraudulently induced to approve of, or at least to accept, what was being done. Appellants have sued the FDIC in state court, and the issues of authorization and ratification may well be litigated in that proceeding.3 It would be unfortunate indeed if these issues were decided adversely to appellants after the complaint herein had been dismissed.
It is “the accepted rule that a complaint should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.” Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 102, 2 L.Ed.2d 80 (1957) (footnote omitted). It is not clear at this juncture that plaintiffs cannot present such proof. A ruling on the legal adequacy of their claim should await further development of the facts. We express no opinion as to the merits of appellants’ contentions or the ultimate disposition to be made by the district court.
With the able assistance of the SEC which filed an amicus brief, appellants argue in this Court, for the first time, that the district court need not have reached the issue of their intent to invest in BAS, New Loring, and ABT Corp. They say that the time deposits of ABT, which they intended to purchase, were themselves securities within the meaning of section 2(1) of the Securities Act, 15 U.S.C. § 77b(1), and that appellants were defrauded in connection with their purchase of these “securities”. See Garner v. Pearson, 374 F.Supp. 591, 596 (M.D.Fla.1974). But see Bellah v. First National Bank, 495 F.2d 1109, 1114 (5th Cir. 1974). This claim was not made in the complaint and, so far as we can determine, was not asserted in the district court.4 Although we are reluctant to pass upon a contention urged for the first time in this Court, Terkildsen v. Waters, 481 F.2d 201, 204 (2d Cir. 1973), where the issue raised involves a possible miscarriage of justice, we are not precluded from considering it. Singleton v. Wulff, 428 U.S. 106, 120-21, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976). However, because we are reversing and remanding on other grounds, we have concluded that appellants should be given an opportunity to amend their complaint and argue the “security” status of time deposits in the first instance in the district court. See Green v. Brown, 398 F.2d 1006, 1010 (2d Cir. 1968).5
THE BANKING LAW CLAIMS
Appellants’ first claim under the federal banking laws is based upon alleged violations of section 22(g) of the Federal Reserve *1117Act, 12 U.S.C. § 375a, which limits to $5,000 the amount of credit a member of the Federal Reserve may extend to any of its executive officers. Section 22(f), 12 U.S.C. § 503, provides that any officer who knowingly participates in or assents to a violation of section 22(g) shall be personally liable for all damages “which the member bank, its shareholders, or any other persons shall have sustained in consequence of such violation.”
Appellants allege that excessive loans were made to the Graivers and Graiver-af-filiated corporations and to at least one other executive officer, and that the diversion of appellants’ funds to the Graiver-con-trolled corporations was for the benefit of the Graivers, enabling them to gain control of ABT. Appellants claim that they suffered damage “in consequence of such violation.” Again, we are met with problems that are difficult to solve on a Rule 12(b)(6) motion.
We can find no case that has considered the question whether an excessive loan to a corporate alter ego of a bank officer for his personal use and benefit violates section 22(g). However, it has been held to be a violation for a bank president to borrow $10,000 from the bank by using the accommodation note of a third party. See FDIC v. Vest, 122 F.2d 765 (6th Cir.), cert. denied, 314 U.S. 696, 62 S.Ct. 414, 86 L.Ed. 557 (1941).6 Having in mind the salutary purposes of the statute, we are not prepared to reject out of hand the possibility that ABT officers violated section 22(g). Appellants should be permitted to present their proof.
A second obstacle which appellants must surmount, the one that prompted the district court to dismiss, concerns appellants’ right to predicate their individual causes of action upon the alleged statutory violation. As a general rule, wrongdoing by bank officers that adversely affects all depositors creates a liability which is an asset of the bank, and only the bank or its receiver may sue for its recovery. Michelsen v. Penney, 10 F.Supp. 537, 539 (S.D.N.Y. 1934); 1 Michie, Banks and Banking ch. 3, § 69 at 289-91 (1973); see 12 U.S.C. § 1821(d). Individual depositors may sue in their own right, however, if they have suffered a wrong that is distinctly theirs and not common to all. Harmsen v. Smith, 542 F.2d 496, 500 (9th Cir. 1976); 1 Michie, supra at 289. We see no reason why this exception to the general rule should not apply to a section 22(g) violation.
It can hardly be denied that, as of now, appellants stand in a different position from that of the other depositors. Their right to be treated as depositors has been disputed by both the FDIC and Bank Leumi, and appellants have a suit pending against the FDIC. Under the circumstances, the FDIC is hardly the proper party to represent them in this proceeding. If appellants have a claim, it is not common to those of other depositors whose interests are represented by the FDIC.
Finally, appellants are confronted with the task of establishing causal relation between the illegal loans and their own loss. The existence of causal relation may depend perhaps upon whether the misappropriation of appellants’ money was an integral part of the allegedly illegal lending or was simply an attempted cover-up for illegal acts that had already been committed. Proving causal relation will not be an easy task. However, “difficulty of proof provides no reason for dismissing the complaint.” Harmsen v. Smith, supra, 542 F.2d at 502. Tenuous theories of liability are better assayed in the light of actual facts than in pleader’s supposition. Shull v. Pilot Life Insurance Co., 313 F.2d 445, 447 (5th Cir. 1963). We believe that the making of an *1118intelligent decision on this issue requires prior development of the facts. See Egel-ston v. State University College, 535 F.2d 752, 755 (2d Cir. 1976). We conclude that appellants’ claim under section 22(g) should not have been dismissed. In so holding, we do not in any way predetermine the merits of appellants’ contentions.
Appellants’ second claim under the federal banking laws alleges a violation of section ll(m) of the Federal Reserve Act, 12 U.S.C. § 248(m), which prohibits the making of a loan to any person which is in excess of ten percent of the bank’s unimpaired capital and surplus. A private right of action for violation of this section is not provided for by statute. However, appellants contend that the district court erred in refusing to imply one. We disagree.
Section 11 deals with the powers of the Board of Governors of the Federal Reserve System. Subsection (m) empowers the Board to fix the percentage of member banks’ capital and surplus represented by secured loans, but imposes a ten percent ceiling on individual loans as described above. There is nothing to indicate that Congress contemplated a private cause of action against bank officers for exceeding this limitation. Support for this conclusion is found in the failure of Congress to include section 11 among those for the violation of which individual liability is prescribed in section 22(f).
A similar ten percent limitation is contained in 12 U.S.C. § 84, and Congress has provided that bank directors may be held personally liable for the knowing violation of this section. 12 U.S.C. § 93. However, sections 84 and 93 are applicable only to national banks. It seems quite clear that, in this area, Congress intended the liability of state bank officials to be determined under state banking laws.7 Measured by the criteria found significant in Cort v. Ash, 422 U.S. 66, 95 S.Ct. 2080, 45 L.Ed.2d 26 (1975), the refusal of the district court to imply a cause of action was correct.
As an additional argument in support of his motion to dismiss, appellant Klutznick advances the claim that he resigned as director of ABT in September 1975. This assertion is contained only in his brief. The complaint alleges that he resigned in February 1976. The complaint alleges also that Klutznick was a “controlling person” of ABT within the meaning of section 15 of the Securities Act and section 20 of the Securities Exchange Act. We are not prepared at the present time to treat Klutznick differently from the remaining appellees.
DISPOSITION
That portion of the orders appealed from which dismisses the claims based upon section ll(m) of the Federal Reserve Act is affirmed. As to the remaining claims, the orders are reversed and the matter is remanded to the district court for further proceedings. Costs are awarded to appellants.

. Plaintiffs’ complaint also contained claims based upon common law fraud, conversion, and negligence. These pendent claims were dismissed following dismissal of the federal statutory claims, see United Mine Workers v. Gibbs, 383 U.S. 715, 726, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966), and this disposition is not challenged on appeal.


. David Graiver was reportedly killed in the crash of a private plane in Acapulco, Mexico, on August 7, 1976.


. These issues have already been raised in administrative proceedings conducted before the FDIC.


. Appellants did allege that the “time deposits” of BAS, the “certificates” of New Loring, and the “commercial paper” of ABT Corp. were securities. However, the district judge found it unnecessary to decide this issue, because he concluded that appellants did not intend to invest in these companies. We likewise make no determination on this point, assuming for the argument, as did the district court, that the proof might show these documents to be securities.


. We are also mindful of the possibility that the district court may have to look beyond the face of the instruments in order to determine whether the certificates of deposit in this case were securities. See SEC v. C. M. Joiner Leasing Corp., 320 U.S. 344, 355, 64 S.Ct. 120, 88 L.Ed. 88 (1943).


. Regulations of the Board of Governors of the Federal Reserve System provide that loans to a partnership in which a bank’s executive officer has a majority interest shall be treated as a loan to the executive officer. 12 C.F.R. §§ 215.3, 215.4. Under FDIC rules relating to unsafe and unsound banking practices, policy-making officers come within the definition of “insiders”, and an “insider’ transaction” is defined as one between the bank and “[a]ny-other person where the transaction inures to the tangible economic benefit of an insider. . . . ” 12 C.F.R. § 337.3(a)(6)(iv).


. Under section 96(5) of the New York Banking Law, officers of a New York Bank that becomes a member of the Federal Reserve Bank shall continue to be subject to all liabilities and duties imposed upon them by state banking laws. Section 7017 of the same Law provides a remedy for violations of these duties.